76 F.3d 384
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John (Jack) A. ANGELLO, Plaintiff-Appellant,v.Jerry WEST, Vice President of Operations;  The Los AngelesLakers Inc.;  California Sports Inc., Defendants-Appellees.
No. 95-55610.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 30, 1996.

Before:  ALARCON, HALL, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
We lack jurisdiction because John (Jack) A. Angello appeals from a district court order dismissing his complaint without prejudice.  See Proud v. United States, 704 F.2d 1099 (9th Cir.1983).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3